Citation Nr: 1750306	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Y. T.


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from October 1980 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was most recently remanded by the Board in May 2017 for additional development.  The Board incorporates by reference the procedural history in the Introduction section of the May 2017 remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2010 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In May 2017, the Board remanded this case and instructed the AOJ to obtain a VA examination and opinion to determine the etiology of the Veteran's right knee disorder.  Specifically, the Board directed the examiner to render an opinion as to whether it was at least as likely as not that the Veteran's right knee condition, including the strain diagnosed on VA examination in August 2010, was related to his active service, including the June 1990 twisting injury, or caused by his service-connected left or right ankle disabilities.  The examiner was also directed to provide an opinion as to whether the right knee disability was at least as likely as not aggravated (i.e. worsened) beyond the natural progress by either or both of his service-connected left or right ankle disabilities. 

Consequently, the Veteran was scheduled for VA examination in June 2017.  Following an evaluation of the Veteran's knee, the VA examiner opined that there was no pathology of any kind to render a diagnosis for a right knee condition and, therefore, provided no etiological opinion as to this claim on appeal.  

In spite of the June 2017 VA examiner's findings above, the Board finds the VA examiner's medical opinion inadequate and not in compliance with the Remand directives.  Pertinently, the record reflects that the October 2009, August 2010 and April 2014 VA examiners diagnosed the Veteran with a right knee strain.  Thus, despite the fact that the June 2017 VA examiner found no current pathology to diagnose a right knee condition, the record clearly shows evidence of a current condition during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in light of the VA examiner's clear failure to provide a single etiological opinion, there has not been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  Accordingly, remand is warranted for a new VA examination and opinion. 

The Board notes also that VA examinations have documented x-ray findings of right knee exostosis and/or benign exostosis.  See August 2010 and October 2009 VA Examination.  However, no opinion has been provided as to whether the right knee exostosis is related to the Veteran's service or caused or aggravated by his service-connected left or right ankle disabilities.  Accordingly, in rendering an etiological opinion regarding the Veteran's right knee disorder, the VA examiner must address the Veteran's right knee exostosis as well.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's right knee disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

Based a review of the record, the examiner must:

a)  For each diagnosed right knee disorder, to include right knee strain and right knee exostosis, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disorder was caused by or related to his active service. 

b)  For each diagnosed right knee disorder, to include right knee strain and right knee exostosis, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disorder was caused by or due to his service-connected left and/or right ankle disabilities. 

c)  For each diagnosed right knee disorder, to include right knee strain and right knee exostosis, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disorder was aggravated (beyond the natural progression) by his service-connected left and/or right ankle disabilities.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left and/or right ankle disabilities, or the treatment thereof.

In rendering the above opinions, the examiner must consider and discuss the Veteran's August 2010 diagnosis of right knee strain and the June 1990 twisting injury.  Additionally, the examiner must also specifically consider and discuss the x-ray findings of right knee exostosis and indicate to what extent such findings are related to his right knee disorder.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

